
	
		I
		111th CONGRESS
		1st Session
		H. R. 1420
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Paul (for
			 himself, Mr. Burton of Indiana,
			 Mr. Jones, and
			 Mr. Bartlett) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide for the
		  establishment of a precious metals investment option in the Thrift Savings
		  Fund.
	
	
		1.Short titleThis Act may be cited as the Thrift
			 Savings Fund Improvement Act.
		2.Precious Metals
			 Investment Fund
			(a)Fund
			 DefinedSection 8438(a) of title 5, United States Code, is
			 amended—
				(1)in paragraph (9),
			 by striking and at the end;
				(2)in
			 paragraph (10), by striking the period and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(11)the term
				Precious Metals Investment Fund means the Precious Metals
				Investment Fund established under subsection
				(b)(1)(F).
						.
				(b)Establishment
				(1)In
			 generalSection 8438(b)(1) of title 5, United States Code, is
			 amended—
					(A)in subparagraph
			 (D), by striking and at the end;
					(B)in subparagraph
			 (E), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(F)a Precious Metals
				Investment Fund as provided in paragraph
				(5).
							.
					(2)Fund
			 requirementsSection 8438(b) of title 5, United States Code, is
			 amended by adding at the end the following:
					
						(5)(A)The Board shall
				establish a Precious Metals Investment Fund.
							(B)Contributions to the Precious Metals
				Investment Fund shall be invested in physical gold, silver, or platinum bullion
				(rather than any mining company shares, certificates, derivatives, or futures
				options), and any bullion so acquired shall constitute the assets of the
				Precious Metals Investment Fund and shall be stored in a vault in a federally
				chartered or State chartered bank. Each share in the Precious Metals Investment
				Fund shall represent a direct investment in the precious metal
				itself.
							.
				(c)Acknowledgment
			 of RiskSection 8439(d) of title 5, United States Code, is
			 amended—
				(1)by striking
			 or the Small Capitalization Stock Index Investment Fund, and
			 inserting the Small Capitalization Stock Index Investment Fund, or the
			 Precious Metals Investment Fund,; and
				(2)by striking
			 and (10), and inserting (10), and (11),.
				3.Effective date;
			 definitions
			(a)Effective
			 DateThe Federal Retirement Thrift Investment Board—
				(1)shall study the
			 operation of existing precious metals funds to determine the best practices of
			 those funds; and
				(2)not later than 1
			 year after the date of the enactment of this Act—
					(A)shall establish
			 the Precious Metals Investment Fund, incorporating the best practices referred
			 to in paragraph (1) to such extent and in such manner as the Board shall
			 determine; and
					(B)shall make the
			 Precious Metals Investment Fund available to individuals participating in the
			 Thrift Savings Plan.
					(b)DefinitionsFor
			 purposes of this section—
				(1)the term
			 Precious Metals Investment Fund has the meaning given such term by
			 section 8438(a)(11) of title 5, United States Code (as amended by section
			 2(a)); and
				(2)the term
			 Thrift Savings Plan refers to the plan described in subchapter III
			 of chapter 84 of such title 5.
				
